 
AGREEMENT
 
THIS AGREEMENT (this “Agreement”) dated as of March 13, 2009 by and among
Lawrence S. Coben (“Coben”), Ronald D. Ormand (“Ormand”), Jon Schotz (“Schotz”),
Charles A. Norris (“Norris”), Stephen N. Casati (“Casati”), Bill Goldstein,
Olympus Capital Investment, LLC, Jerry Doren, Owen Coleman, Bill Armstrong,
Trevor Wilson, Brian McInerney, Richard Kassar, David Levine, Jim Land, David A.
Preiser, Gary C. Evans and Jonathan Jacobs (individually a “Seller” and
collectively, the “Sellers”), SoftForum Co., Ltd. and Sang-Chul Kim
(individually, an “Investor” and collectively, the “Investors”) and Tremisis
Energy Acquisition Corporation II, a Delaware corporation (the “Company”).
 
RECITALS
 
The Company was formed on July 3, 2007 for the purpose of acquiring an operating
business (“Business Combination”).
 
Sellers collectively own an aggregate of 2,650,000 warrants to purchase shares
of common stock, par value $0.0001 per share (the “Common Stock”), of the
Company (the “Warrants”).  In addition, Sellers collectively own an aggregate of
2,433,168 shares (the “Shares”) of Common Stock of the Company.
 
Coben, Ormand, Casati, Shotz and Norris are officers and/or directors of the
Company.
 
The Investors have approached the Company and the Sellers with a proposal to
take control of the Company’s Board of Directors, use their best efforts to
introduce the Company to suitable targets for a Business Combination and in
consideration therefor to obtain the right to purchase the Warrants.
 
The Company’s Board of Directors has determined that the Investors offer the
Company the best chance to consummate a Business Combination and that it is in
the best interests of the Company’s stockholders to enter into this Agreement.
 
Pursuant to this Agreement, the Sellers will have the option to sell to the
Investors and the Investors will have the option to purchase from the Sellers
all of the Warrants upon the earlier of (i) the Company’s consummation of a
Business Combination, (ii) the Company’s liquidation of its trust account and
(iii) December 31, 2009, all upon the terms and subject to the conditions set
forth in this Agreement.
 
As a condition to this Agreement, and in consideration of Investors’ efforts in
assisting the Company to consummate a Business Combination, upon consummation of
a Business Combination, the Sellers shall transfer, for no additional
consideration, an aggregate of 2,333,168 shares of Common Stock to Investors, in
the amount set forth next to each Investor’s name as set forth on Schedule 2.3
attached hereto.
 
1

--------------------------------------------------------------------------------


 
AGREEMENT
 
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:
 
ARTICLE 1

 
DEFINITIONS
 
The following terms, as used herein, have the following meanings:
 
“1933 Act” means the Securities Act of 1933, as amended.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in the 1933 Act and the rules and regulations
promulgated thereunder.
 
“Business Day” means any day other than a Saturday, Sunday or legal or bank
holiday in the City of New York, State of New York.  If any time period set
forth in this Agreement expires on other than a Business Day, such period shall
be extended to and through the next succeeding Business Day.
 
“Common Stock” has the meaning set forth in the Preamble.
 
“Company SEC Documents” means all documents, as such documents may have been
amended (and, if amended, only the most recent form of such document shall be
deemed to be one of the “Company SEC Documents”), filed by the Company with the
SEC under either the 1933 Act or the 1934 Act since its formation.
 
“Indemnified Damages” has the meaning set forth in Section 6.1.
 
“Investors” has the meaning set forth in the Preamble.
 
“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, encumbrance or other adverse claim of any kind in
respect of such property or asset, other than (i) Liens created by Investors and
(ii) restrictions on transfer pursuant to securities laws, the Share Escrow
Agreement or the Subscription Agreement.  For purposes of this Agreement, a
Person shall be deemed to own subject to a Lien, any property or asset that it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such property or asset.
 
“Option Trigger” means the earlier of (i) the Company’s consummation of a
Business Combination, (ii) the Company’s liquidation of its trust account and
(iii) December 31, 2009.
 
2

--------------------------------------------------------------------------------


 
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
 
“Purchase Price” has the meaning set forth in Section 3.1.
 
“Put/Call Escrow Agent” has the meaning set forth in Section 2.1.4.
 
“SEC” means the Securities and Exchange Commission.
 
“Seller” and “Sellers” has the meaning set forth in the Preamble.
 
“Share Escrow Agent” means Continental Stock Transfer and Trust Company.
 
“Share Escrow Agreement” has the meaning set forth in Section 3.2.5.
 
“Subscription Agreement” is the agreement executed by each Seller in connection
with the purchase of his Warrants.
 
“Warrants” has the meaning set forth in the Preamble.
 
Any reference in this Agreement to (i) a statute shall be to such statute, as
amended from time to time, and to the rules and regulations promulgated
thereunder and (ii) the word “including” shall mean “including, without
limitation.”
 
ARTICLE 2
 
PUT AND CALL OPTIONS; TRANSFERS
 
 2.1.           Put and Call Options for Purchase and Sale of Warrants.
 
2.1.1  Grant of Put Option.  The Investors hereby grant to the Sellers an
irrevocable option (the “Put Option”) to require Investors to purchase all, but
not less than all, of the Warrants at the Purchase Price, which Put Option may
be exercised by the Sellers only following the Option Trigger.  The Put Option
shall be terminated and be of no further force or effect in the event that
Sellers are in breach of or default of the representations and warranties
contained in Section 4.6 of this Agreement.
 
2.1.2  Grant of Call Option.  Sellers, jointly and severally, hereby grant to
the Investors an irrevocable option (the “Call Option”; the Call Option and the
Put Option shall sometimes be referred to herein as an “Option”) to purchase at
any time following the Option Trigger, all, but not less than all, of the
Warrants at the Purchase Price.
 
2.1.3  Exercise of Option. The Investors or the Sellers, as applicable, may
exercise an Option following the Option Trigger by delivering written notice of
exercise to the Sellers or the Investors, as applicable, and in either case to
the Put/Call Escrow Agent.  Sellers’ written notice of exercise of their Put
Option need be executed only by either Coben or Ormand (and all Sellers will be
bound by it).  The closing of the purchase and sale of the Warrants pursuant to
such an exercise of an Option (the “Closing”) will occur within two (2) business
days following the delivery of such notice of exercise. At the Closing, (i) the
Put/Call Escrow Agent will deliver to the Investors the certificates
representing the Warrants being purchased by the Investors, which shall be
transferred by the Sellers free and clear of all Liens, together with the
warrant powers related thereto referenced below in Section 3.2.1 and (ii) the
Put/Call Escrow Agent will deliver the Purchase Price to the Sellers. The
payment shall be made by immediately available funds transferred to a bank
account designated by the Sellers to the Put/Call Escrow Agent prior to
Closing.  Upon receipt of the Purchase Price, the Sellers hereby acknowledge
that they will have no further interest in the Warrants.
 
3

--------------------------------------------------------------------------------


 
2.1.4  Put/Call Escrow. On the date of this Agreement, (i) the Investors shall
deposit the Purchase Price by wire transfer to an interest-bearing escrow
account maintained by Graubard Miller (“Put/Call Escrow Agent”); and (ii) the
Sellers shall deposit the Warrants and the warrant powers with the Put/Call
Escrow Agent.  The Purchase Price, Warrants and warrant powers shall be held in
escrow by the Put/Call Escrow Agent until the exercise of an Option, pursuant to
an escrow agreement dated the date hereof (“Put/Call Escrow Agreement”).
 
 2.2.           Transfer of Shares.  Upon consummation of a Business
Combination, Sellers shall transfer an aggregate of 2,333,168 of the Shares
(such Shares referred to herein as the “Transferred Shares”) to Investors, in
the amount set forth next to such Seller’s name as set forth on Schedule 2.2
attached hereto, which Transferred Shares shall continue to be held in escrow
pursuant to the Share Escrow Agreement.  Sellers have delivered duly executed
stock powers and a notice to the Share Escrow Agent evidencing the agreement of
the Sellers set forth herein.  The Sellers will receive no cash consideration
for the transfer of the Transferred Shares to the Investors.
 
ARTICLE 3

 
PURCHASE PRICE; DELIVERIES
 
 3.1.           Purchase Price.  The consideration to be paid by Investors to
Sellers for the Warrants pursuant to the exercise of an Option shall be an
aggregate purchase price of $2,100,000, subject to reduction dollar for dollar
by the amount in the Company’s operating bank account on the date hereof less
than $340,000 (the “Purchase Price”), to be paid after the exercise of an Option
to each Seller in the amounts as set forth on Schedule 3.1.
 
 3.2.           Deliveries by Sellers, Investors and Company. Sellers, Investors
or the Company, as the case may be, shall deliver on the date hereof:
 
3.2.1           Warrants and duly executed warrant powers with respect to the
Warrants, which shall be held in escrow by the Put/Call Escrow Agent until their
release upon the exercise of an Option;
 
3.2.2           Amendments to the insider letters previously executed by each
Seller, in the form of Exhibits A-1 through A-2 hereto.
 
4

--------------------------------------------------------------------------------


 
3.2.3           An executed letter agreement addressed to the Share Escrow
Agent, in the form attached hereto as Exhibit B, with respect to the transfer of
the Transferred Shares upon the consummation of a Business Combination, along
with appropriate stock powers to effectuate same;
 
3.2.4           Resignations as director and officer of the Company from
Lawrence S. Coben, resignation as President of the Company from Ronald D.
Ormand, and resignations as directors of the Company from Stephen N. Casati, Jon
Shotz and Charles A. Norris;
 
3.2.5           Insider letters, in the form attached hereto as Exhibits C-1
through C-2, for each of the Investors (which shall include trust fund indemnity
provisions and an acknowledgement by each Investor to become a party to the
share escrow agreement (“Share Escrow Agreement”) with respect to his
Transferred Shares);
 
3.2.6           A notice to the Company from the Sellers, in the form attached
hereto as Exhibit D, with respect to the assignment of Sellers’ registration
rights with respect to the Warrants, the shares of Common Stock underlying the
warrants and the Transferred Shares;
 
3.2.7           An executed letter agreement, in the form attached hereto as
Exhibit E, terminating the Company’s use of office space, administrative,
technology and secretarial services, at 2925 Briarpark, Houston, Texas;
 
3.2.8           Irrevocable proxies with respect to voting of the Shares at a
meeting of stockholders for the purpose of electing directors;
 
3.2.9           A certificate, signed by Coben, Ormand and the Chief Executive
Officer of the Company, that (i) the Company has extinguished any and all
liabilities, except for the liabilities set forth on Schedule 3.2 attached
hereto and such liabilities known to the signatories as would not, when paid,
reduce the Company’s out of trust cash balance below $315,000, (ii) the Company
has a cash balance in its operating bank account outside of the trust account
for working capital purposes of no less than $340,000, and (iii) the Company has
not executed any definitive agreements, letters of intent or any other agreement
or understanding with respect to any Business Combination which has not been
abandoned prior to the date hereof;
 
3.2.10         A certificate, signed by the Chief Executive Officer of the
Company, attaching resolutions adopted by the remaining directors following the
resignations described in Section 3.2.4 hereto which (i) elect Sang-Chul Kim,
David Jin Yoo, Seung Jung Ro and Jhong Won Kim as directors of the Company to
fill the vacancies created by such resignations and (ii) appoint Sang-Chul Kim
as Chairman and Co-Chief Executive Officer, Ronald D. Ormand as Co-Chief
Executive Officer, and Yeon-su Kim as Secretary of the Company, respectively;
 
3.2.11         An opinion of Graubard Miller in form and substance reasonably
acceptable to Investors and an opinion of Mintz Levin in form and substance
reasonably acceptable to the Company;
 
5

--------------------------------------------------------------------------------


 
3.2.12         The Put/Call Escrow Agreement; and
 
3.2.13         Such other certificates, instruments and documents of transfer,
if any, as may be necessary to consummate the transactions contemplated by this
Agreement.
 
ARTICLE 4

 
REPRESENTATIONS AND WARRANTIES OF SELLERS
 
Each of the Sellers, severally and jointly (except for Sections 4.1, 4.4(b),
4.5(b), 4.6, 4.10(b) and 4.15(b) (“Several Provisions”), which shall be made
only severally), makes the representations and warranties contained in this
Article 4 to Investors, intending that Investors rely on each of such
representations and warranties in order to induce Investors to enter into and
complete the transactions contemplated by this Agreement.
 
 4.1.           Authorization of Sellers. The execution, delivery and
performance by each Seller of this Agreement and the consummation by each Seller
of the transactions contemplated hereby are within each Seller's powers and have
been duly authorized by all necessary action on the part of such Seller. This
Agreement constitutes a valid and binding agreement of each Seller, enforceable
against each Seller in accordance with its terms.
 
 4.2.           Company Authorization. This Agreement is the valid and binding
obligation of the Company, enforceable in accordance with its terms.  The
execution, delivery and performance of this Agreement has been duly authorized
by all necessary corporate or other action of the Company.  The issuance, sale
and delivery of the shares of Common Stock issuable upon exercise of the
Warrants have been duly authorized and reserved for issuance by all necessary
corporate action on the part of the Company.  The shares of Common Stock
issuable upon exercise of the Warrants, when issued, will be duly and validly
issued, fully paid and non-assessable.
 
 4.3.           Corporate Existence and Power.  The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware and has all corporate powers and all governmental licenses,
authorizations, permits, consents and approvals required to carry on its
business as now conducted.  The Company is duly qualified to do business as a
foreign corporation and is in good standing in each jurisdiction where such
qualification is necessary.
 
 4.4.           Governmental Authorization. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby by (a) the Company and (b) each Seller, require no action by
or in respect of, or filing with, any governmental body, agency, official or
authority, domestic or foreign, other than compliance with any applicable
requirements of the 1933 Act, the 1934 Act and any other applicable securities
laws, whether state, federal or foreign.
 
6

--------------------------------------------------------------------------------


 
 4.5.           Non-contravention. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby by
(a) the Company and (b) each Seller, do not and will not (i) contravene,
conflict with, or result in a violation or breach of any provision of the
certificate of incorporation or by-laws of the Company or any applicable law,
statute, ordinance, rule, regulation, judgment, injunction, order or decree
binding upon or applicable to such Seller or the Company, (ii) except as set
forth in Schedule 4.5, contravene, conflict with, or result in a violation or
breach of any provision of any written or oral agreement to which the Company or
any Seller is a party, (iii)  except as set forth in Schedule 4.5, require any
consent or other action by any Person under, constitute a default or an event
that, with or without notice or lapse of time or both, could become a default
under, or cause or permit the termination, cancellation, acceleration or other
change of any right or obligation or the loss of any benefit to which the
Company or any Seller is entitled under any provision of any agreement or other
instrument binding upon the Company or any Seller or any license, franchise,
permit, certificate, approval or other similar authorization affecting the
assets or business of any Seller or the Company, or (iv) result in the creation
or imposition of any Lien on the Warrants or shares of Common Stock underlying
the Warrants.
 
 4.6.           Title to Warrants and Shares. Subject to the terms and
provisions of the Share Escrow Agreement and Subscription Agreement, each Seller
has good and valid legal title to, and beneficial ownership of, the respective
Shares and Warrants owned by him and full legal right and power to transfer and
deliver the Transferred Shares and Warrants owned by him to Investors in the
manner provided in this Agreement. Upon payment of the Purchase Price for the
Warrants pursuant to the terms of this Agreement and the transfer of the
Transferred Shares, Investors will receive good and valid legal title to, and
full beneficial ownership of, the Warrants and Transferred Shares owned by such
Seller, free and clear of all Liens, subject to the terms and provisions of the
Share Escrow Agreement and the Subscription Agreement.
 
 4.7.           Capitalization. The authorized capital stock of the Company
consists of 35,000,000 shares of Common Stock, par value $0.0001 per share,
12,165,837 of which shares are issued and outstanding, and 1,000,000 shares of
preferred stock, none of which shares are issued and outstanding.  All of the
issued and outstanding shares of the Company’s capital stock have been duly
authorized and validly issued and are fully paid and non-assessable and have
been issued in compliance with applicable Federal and state securities
laws.  Except as contemplated by this Agreement or as disclosed in the Company
SEC Documents (i) no subscription, warrant, option, convertible security or
other right (contingent or otherwise) to purchase or acquire any shares of
capital stock of the Company is authorized or outstanding, (ii) there is not any
commitment or offer of the Company to issue any subscription, warrant, option,
convertible security or other such right or to issue or distribute to holders of
any shares of its capital stock any evidences of indebtedness or assets of the
Company, (iii) the Company has no obligation (contingent or otherwise) to
purchase, redeem or otherwise acquire any shares of its capital stock or any
interest therein or to pay any dividend or make any other distribution in
respect thereof, and (iv) there are no restrictions on the transfer of the
Company’s capital stock other than those arising from securities laws or
contemplated in the Company SEC Documents.  Except as set forth in this
Agreement or in the Company SEC Documents, no Person is entitled to (i) any
preemptive or similar right with respect to the issuance of any capital stock of
the Company, or (ii) any rights with respect to the registration of any capital
stock of the Company under the 1933 Act.
 
7

--------------------------------------------------------------------------------


 
 4.8.           SEC Filings.   As of its filing date, as any such filing may
have been amended prior to the date hereof, each Company SEC Document complied,
as to form and content in all material respects with the applicable requirements
of the 1933 Act and the 1934 Act, as the case may be, and did not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.
 
 4.9.           No Undisclosed Material Liabilities. Since September 30, 2008,
there has been no material change in the financial condition of the
Company.  Except as disclosed in the Company SEC Documents, there are no
material liabilities or obligations of the Company of any kind whatsoever,
whether accrued, contingent, absolute, determined, determinable or otherwise,
other than liabilities or obligations incurred in the ordinary course of
business consistent with past practices since September 30, 2008 or in
connection with the transactions contemplated hereby.
 
 4.10.         Litigation.  There is no litigation or other administrative or
judicial proceedings pending or threatened against (a) the Company or (b) that
might endanger each Seller’s right to sell the Warrants owned by him to
Investors or to transfer the Transferred Shares owned by him to the Investors.
There are no judgments against (a) the Company or (b) against any Seller that
might endanger such Seller’s right to sell the Warrants owned by him or to
transfer the Transferred Shares owned by him to the Investors in accordance with
the terms of this Agreement.
 
 4.11.         Employment, Consulting and Other Agreements.  No Seller nor any
Affiliate of any Seller is a party to any employment agreement or consulting
agreement with the Company, or to any other agreement which entitles such Seller
or any of his Affiliates to payments from the Company.
 
 4.12.         Repayment of Loans. Each Seller hereby confirms that all loans
made by him or his Affiliates to the Company and/or its Affiliates have been
satisfied in full and no such Seller is due any further amounts from the Company
or its Affiliates for any purpose.
 
 4.13.         Possession of Company Property.  Except as set forth on Schedule
4.13, no Seller is in possession of any Company property.
 
 4.14.         No Other Company Agreements.  No Seller has entered into any
agreements on behalf of the Company except such agreements as have been fully
performed or agreements that have been filed by the Company as exhibits to the
Company SEC Documents.
 
 4.15.         Finders’ and Advisory Fees.  There is no investment banker,
broker, finder or other intermediary that has been retained by or is authorized
to act on behalf of (a) the Company or (b) any Seller, who might be entitled to
any fee or commission from the Company or any Seller in connection with the
transactions contemplated in this Agreement.
 
 4.16.         Recent Financial Transactions.  Attached hereto as Schedule 4.16
is a ledger of all payments made by the Company between September 30, 2008 and
March 3, 2009.  This ledger was prepared from the books and records of the
Company and represents all payments made by the Company during this time period.
 
8

--------------------------------------------------------------------------------


 
ARTICLE 5
 
REPRESENTATIONS AND WARRANTIES OF INVESTORS
 
Investors severally make the representations and warranties contained in this
Article 5 to the Company and Sellers intending that the Company and Sellers rely
on each of such representations and warranties in order to induce the Company
and Sellers to enter into and complete the transactions contemplated by this
Agreement.
 
 5.1.           Authorization. The execution, delivery and performance by
Investors of this Agreement and the consummation by Investors of the
transactions contemplated hereby are within Investors’ power and have been duly
authorized by all necessary action. This Agreement constitutes a valid and
binding agreement of Investors, enforceable against Investors in accordance with
its terms.
 
 5.2.           Governmental Authorization. The execution, delivery and
performance by Investors of this Agreement and the consummation by Investors of
the transactions contemplated hereby require no action by or in respect of, or
filing with, any governmental body, agency, official or authority, domestic, or
foreign, other than compliance with any applicable requirements of the 1933 Act,
the 1934 Act and any other applicable securities laws, whether state, federal or
foreign.
 
 5.3.           Investment Representations.
 
5.3.1  Acknowledgment.  Each Investor understands and agrees that the Warrants,
the shares of common stock underlying the Warrants and the Transferred Shares
have not been registered under the Securities Act or the securities laws of any
state of the U.S. and that the sale of the Warrants and the transfer of the
Transferred Shares will be effected in reliance upon one or more exemptions from
registration afforded under the 1933 Act.
 
5.3.2  Status.  Each Investor represents and warrants to Sellers that such
Investor is an “Accredited Investor” as defined in the rules promulgated under
the 1933 Act.  Each Investor severally understands that the Warrants will be
offered and sold to such Investor and the Transferred Shares transferred to such
Investor in reliance upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of such Investor set
forth in this Agreement, in order that the Sellers may determine the
applicability and availability of the exemptions from registration on which
Sellers are relying.
 
5.3.3  Opinion.  No Investor will transfer any or all of the Warrants or
Transferred Shares absent an effective registration statement under the Act and
applicable state securities law covering the disposition of such Warrants,
without first providing the Company with an opinion of counsel (which counsel
and opinion are reasonably satisfactory to the Company) to the effect that such
transfer will be exempt from the registration and the prospectus delivery
requirements of the Act and the registration or qualification requirements of
any applicable U.S. state securities laws.
 
9

--------------------------------------------------------------------------------


 
 5.4.           Review of Company SEC Documents.  Each Investor has reviewed the
Company SEC Documents, including the exhibits thereto.
 
 5.5.           No Value of Warrants on Liquidation. Each Investor acknowledges
and agrees that the Warrants will become worthless if no Business Combination is
consummated and the Investors will have no recourse against Sellers as a result
of such event.
 
 5.6.           Finders’ and Advisory Fees. There is no investment banker,
broker, finder or other intermediary that has been retained by or is authorized
to act on behalf of any Investor who might be entitled to any fee or commission
from the Company in connection with the transactions contemplated in this
Agreement.
 
ARTICLE 6

 
INDEMNIFICATION
 
 6.1.           Indemnification by Sellers. From and after the date of this
Agreement, Sellers, severally and jointly (except with respect to the Several
Provisions which shall be only severally), shall indemnify, defend and hold
harmless Investors, the Company and their respective officers, directors,
shareholders, employees, agents and Affiliates and their successors and assigns
against any loss, claim, damage, cost, obligation, liability, penalty and
expense, including all legal and other expenses reasonably incurred in
connection with investigating or defending against any such loss, claim, damage,
cost, obligation, liability, penalty or expense or action in respect of such
matters (collectively referred to as “Indemnified Damages”), occasioned by,
arising out of or resulting from any breach or default of any representation or
warranty by, or covenant of, such Seller contained in this Agreement or any
other agreement or certificate  provided for in this Agreement or arising out
of, or resulting from, the operation of the Company by Sellers prior to the date
hereof to the extent that such claim is not covered by directors' and officers'
liability insurance maintained by the Company.
 
 6.2.           Indemnification by Investors. From and after the date of this
Agreement, Investors shall indemnify, defend and hold harmless Sellers and their
heirs, personal representatives, agents, successors, and Affiliates against any
Indemnified Damages occasioned by, arising out of or resulting from any breach
or default of any representation or warranty by, or covenant of, Investors
contained in this Agreement or any other agreement provided for in this
Agreement or arising out of, or resulting from, the operation of the Company by
Investors after the date hereof to the extent that such claim is not covered by
directors' and officers' liability insurance maintained by the Company.
 
 6.3.           Notice of Indemnification. Upon receipt by an indemnified party
of notice of the commencement against it of any action involving a claim, such
indemnified party, if a claim in respect of such action is to be made by it
against any indemnifying party under this Article 6, shall promptly notify in
writing the indemnifying party of such commencement.  In case any such action is
brought against any indemnified party, and it notifies an indemnifying party of
such commencement, the indemnifying party will be entitled to participate in the
defense and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, assume the defense of the action, with counsel
reasonably satisfactory to such indemnified party, and after notice from the
indemnifying party to such indemnified party of its election to assume the
defense, the indemnifying party will not be liable to such indemnified party
under this Article 6 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense other than reasonable
costs of investigation.  Any such indemnifying party shall not be liable to any
such indemnified party on account of any settlement of any claim or action
effected without the written consent of such indemnifying party.  The
indemnifying party will not settle or compromise any claim or action without the
written consent of the indemnified party (which consent shall not be
unreasonably withheld).
 
10

--------------------------------------------------------------------------------


 
 6.4.           Charter Protections; Directors’ and Officers’ Liability
Insurance.
 
6.4.1  All rights to indemnification for acts or omissions occurring through the
date hereof now existing in favor of any of the Sellers as provided in the
Company’s Amended and Restated Certificate of Incorporation and/or by-laws shall
survive the execution of this Agreement and the Closing and shall continue in
full force and effect in accordance with their terms.
 
6.4.2  For a period of either (i) six (6) years after the date hereof if the
Company consummates a Business Combination or (ii) three (3) years after the
date hereof if the Company dissolves and liquidates prior to the consummation of
a Business Combination, the Company shall cause to be maintained in effect the
current policies of directors' and officers' liability insurance maintained by
the Company (or policies of at least the same coverage and amounts containing
terms and conditions which are no less advantageous to the Sellers), with
respect to claims arising from facts and events that occurred through the date
hereof.
 
6.4.3  If the Company or any of its successors or assigns (i) consolidates with
or merges into any other Person and shall not be the continuing or surviving
entity of such consolidation or merger, or (ii) transfers or conveys all or
substantially all of its properties and assets to any Person, then, in each such
case, to the extent necessary, proper provision shall be made so that the
successors and assigns of the Company assume the obligations set forth in this
Section 6.4.
 
ARTICLE 7

 
COVENANTS
 
 7.1.           No Creation of Liens with Respect to Transferred Shares or
Warrants. No Seller shall create or allow to be created any Liens with respect
to the Transferred Shares or Warrants.
 
 7.2.           Release of Company and its Officers and Directors.   Sellers
hereby release the Company and its officers, directors and shareholders from any
claims they may have now or in the future, whether contractual, statutory or
otherwise, against any of the Company, its officers, directors and
shareholders relating to the Company or its securities, including but not
limited to (i) the formation of the Company,  (ii) the operation of the Company
(including agreements between the Sellers and the Company) and (iii) the
dismissal of any Seller as an officer, director or employee of the Company, if
applicable.  Notwithstanding the foregoing, nothing herein shall be construed as
a waiver or release of (i) any claim for indemnification that any Seller may
have against the Company regardless of whether such claim arises after the date
hereof or (ii) any rights under this Agreement or any of the agreements executed
in connection herewith.
 
11

--------------------------------------------------------------------------------


 
 7.3.           Assignment of Registration Rights.   Sellers hereby
conditionally assign to Investors Sellers' rights and obligations under that
certain Registration Rights Agreement dated as of December 6, 2007 among the
Company and each of the parties executing a signature page thereto with respect
to the Warrants, the shares of which stock underlying the Warrants and the
Transferred Shares, but shall retain all such rights with respect to any Shares
not being transferred to Sellers.
 
 7.4.           Delivery of Records.  Promptly after the request of Investors,
Sellers shall deliver all of the Company’s organization documents, minute and
stock record books and the corporate seal, books of account, general, financial,
tax and personnel records, invoices, shipping records, supplier lists,
correspondence and other documents, records and files and computer software and
programs to Investors by delivering such documents to Mintz Levin Cohn Ferris
Glovsky & Popeo, P.C. or to such other place as may be requested by
Investors.  Sellers may retain copies of all of the foregoing.
 
 7.5.           Form 10-K.  Ormand agrees to remain as the Company’s Co-Chief
Executive Officer and Chief Financial Officer until the Company’s Annual Report
on Form 10-K for the year ended December 31, 2008 is filed and to sign the
certifications attached as exhibits 31 and 32 thereto in his capacities as
Co-Chief Executive Officer and Chief Financial Officer.
 
 7.6.           Further Assurances. Each party agrees that it will execute and
deliver, or cause to be executed and delivered, on or after the date of this
Agreement, all such other documents and instruments as are reasonably required
for the performance of such party’s obligations hereunder and will take all
commercially reasonable actions as may be necessary to consummate the
transactions contemplated hereby and to effectuate the provisions and purposes
hereof.
 
ARTICLE 8
 
MISCELLANEOUS
 
 8.1.           Notices. All notices, demands or requests provided for or
permitted to be given pursuant to this Agreement must be in writing and shall be
delivered or sent, with the copies indicated, by personal delivery, facsimile
(with confirmation and additional copy sent by overnight delivery service) or
overnight delivery service (by a reputable international carrier) to the parties
as follows (or at such other address as a party may specify by notice given
pursuant to this Section):
 
To the
Sellers:                                                                Lawrence
S. Coben
c/o Tremisis Energy Acquisition Corporation II
40 West 22nd Street, Suite 11
New York, New York 10010
Facsimile: (212) 253-4047
 
12

--------------------------------------------------------------------------------




and


Ronald D. Ormand
2925 Briarpark, Suite 150-A
Houston, Texas  77042
Facsimile: (713) 963-5308


To the
Company:                                                          Tremisis
Energy Acquisition Corporation II
2925 Briarpark, Suite 150-A
Houston, Texas 77042
Attention: Ronald D. Ormand
Facsimile: (713) 963-5308


In either case, with a copy to:                                       Graubard
Miller
The Chrysler Building
405 Lexington Avenue
New York, New York 10174
Attn: David Alan Miller, Esq.
Facsimile: (212) 818-8881


To Investors:                                                                
 SoftForum Co., Ltd.
(135-270) 7th Floor, SoftForum B/D.
545-7 Dogok-Dong,
Gangnam-Gu, Seoul 135-270 S. Korea
Attention: Sang-Chul Kim, Chairman
Facsimile: +82-2-526-8474


With a copy to:                                                             
Mintz Levin Cohn Ferris Glovsky & Popeo, P.C.
666 Third Avenue
New York, New York  10017
Attention:  Kenneth R. Koch, Esq.
Facsimile: (212) 983-3115


All notices shall be deemed given and received one business day after their
delivery to the addresses for the respective party(ies), with the copies
indicated, as provided in this Section.
 
 8.2.           Entire Agreement. This Agreement contains the sole and entire
binding agreement among the parties hereto with respect to the subject matter
hereof and supersedes any and all other prior written or oral agreements among
them.
 
 8.3.           Amendment. No amendment or modification of this Agreement shall
be valid unless in writing and duly executed by the parties affected by the
amendment or modification.
 
 8.4.           Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective representatives, heirs,
successors and permitted assigns.
 
13

--------------------------------------------------------------------------------


 
 8.5.           Waiver. Waiver by any party of any breach of any provision of
this Agreement shall not be considered as or constitute a continuing waiver or a
waiver of any other breach of the same or any other provision of this Agreement.
 
 8.6.           Captions. The captions contained in this Agreement are inserted
only as a matter of convenience or reference and in no way define, limit, extend
or describe the scope of this Agreement or the intent of any of its provisions.
 
 8.7.           Construction. In the construction of this Agreement, whether or
not so expressed, words used in the singular or in the plural, respectively,
include both the plural and the singular and the masculine, feminine and neuter
genders include all other genders.  Since all parties have engaged in the
drafting of this Agreement, no presumption of construction against any party
shall apply.
 
 8.8.           Section References. All references contained in this Agreement
to Sections shall be deemed to be references to Sections of this Agreement,
except to the extent that any such reference specifically refers to another
document.  All references to Sections shall be deemed to also refer to all
subsections of such Sections, if any.
 
 8.9.           Severability. In the event that any portion of this Agreement is
illegal or unenforceable, it shall affect no other provisions of this Agreement,
and the remainder of this Agreement shall be valid and enforceable in accordance
with its terms.
 
 8.10.         Assignment. Neither this Agreement nor any rights under this
Agreement may be assigned by any party without the written consent of all other
parties; provided, however, Investors may assign this Agreement to an Affiliate
or Affiliates of Investors.
 
 8.11.         Governing Law. This Agreement and the interpretation of its terms
shall be governed by the laws of the State of New York, without application of
conflicts of law principles.
 
 8.12.         Attorneys’ Fees. The Company and the Investors shall pay their
respective attorneys’ fees and expenses for the negotiation and preparation of
this Agreement and the other agreements contemplated by this Agreement.
 
 8.13.         Public Disclosure. No party to this Agreement shall make any
public disclosure or publicity release pertaining to the existence of the
subject matter contained in this Agreement without notifying and consulting with
the other parties; provided, however, that notwithstanding the foregoing, each
party shall be permitted to make required filings with the Securities and
Exchange Commission.  With respect to the press release and Form 8-K to be filed
in connection with this transaction, the Company shall provide the Sellers and
Investors with a copy of such release in advance and a reasonable opportunity to
comment thereon.
 
 8.14.         Currency. All monetary amounts in this Agreement are stated in
United States dollars ($) and shall be paid in that currency. No changes shall
be made in any of such amounts based upon changes in the value of the United
States dollar against any other currency.
 
14

--------------------------------------------------------------------------------


 
 8.15.         Execution in Counterparts; Facsimile Signatures.  This Agreement
and any amendment, waiver or consent hereto may be executed by the parties
hereto in separate counterparts, each of which, when so executed and delivered,
shall be an original, but all such counterparts shall together constitute one
and the same instrument. All such counterparts may be delivered among the
parties hereto by facsimile or other electronic transmission, which shall not
affect the validity thereof.
 
 8.16.         Trust Fund Waiver.  Each of SoftForum Co. Ltd. and Sang-Chul Kim
hereby waives any right, title, interest or claim of any kind in or to any
monies in the Company’s trust account (“Claim”), and each of SoftForum Co. Ltd.
and Sang-Chul Kim waives any Claim it may have in the future as a result of, or
arising out of, any negotiations, contracts or agreements with the Company and
will not seek recourse against the trust fund for any reason whatsoever.
 
[SIGNATURES ON FOLLOWING PAGES]
 
15

--------------------------------------------------------------------------------


 
The parties have executed this Agreement as of the date set forth above.
 
SELLERS:
  /s/ Lawrence S. Coben 
Lawrence S. Coben
  /s/ Ronald D. Ormand
Ronald D. Ormand
  /s/ Stephen N. Casati 
Stephen N. Casati
  /s/ Jon Schotz 
Jon Schotz
  /s/ Charles A. Norris
Charles A. Norris
  /s/ Bill Armstrong
Bill Armstrong



OLYMPUS CAPITAL INVESTMENT, LLC
   
By:
/s/ Dean Vanech   
Dean Vanech, Member
    /s/ Jerry Doren 
Jerry Doren
  /s/ Owen Coleman 
Owen Coleman
  /s/ Bill Goldstein 
Bill Goldstein
  /s/ Trevor Wilson 
Trevor Wilson
  /s/ David A. Preiser 
David A. Preiser
  /s/ Brian McInerney 
Brian McInerney

 
16

--------------------------------------------------------------------------------





/s/ Richard Kassar 
Richard Kassar
  /s/ David Levine 
David Levine
  /s/ Jim Land 
Jim Land
  /s/ Jonathan Jacobs 
Jonathan Jacobs
  /s/ Gary C. Evans 
Gary C. Evans



COMPANY:
 
TREMISIS ENERGY ACQUISITION CORPORATION II
 
By:
/s/ Lawrence S. Coben
Name:
Lawrence S. Coben
Title:
Chief Executive Officer    
INVESTORS:
 
SOFTFORUM CO., LTD.
   
By:
/s/ Sang-Chul Kim 
Name:
Sang-Chul Kim 
Title:
Chairman     /s/ Sang-Chul Kim 
Sang-Chul Kim



17

--------------------------------------------------------------------------------

